DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicants Pro Se
Whereas a Power of Attorney form PTO/AIA /82B appears to have been filed on 06/22/2021 in the instant application, it is respectfully noted that an examination of this application reveals that applicant appears unfamiliar with patent prosecution procedure.  Notably, the numerous issues present in at least the claims, drawings, and specification would appear to indicate that applicant is unfamiliar with U.S. patent prosecution procedure.  The following is simply noted as a courtesy, in case Applicant is acting, or intends to act, Pro Se.
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
It is further noted that if Applicant intends to continue prosecution of this or another patent application without assistance from a registered practitioner, Applicant is informed of the USPTO’s Pro Se Assistance Program, which may be reached, toll free, at 1-866-767-3848. Additional information may be found at the following internet address:
http://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program

Preliminary Discussion
The claims are generally narrative and replete with indefinite language, thus failing to comply with 35 U.S.C. §112(b).  Additionally, dependent claims 2-9 appear to recite limitations already recited in claim 1, and thus fail to further limit the subject matter of independent claim 1, upon which claims 2-9 are dependent, as required by 35 U.S.C. §112(d).  These issues are discussed in further detail hereinbelow.
For Applicant’s benefit, it is noted that a significant portion of the specification—e.g., from the “Background of the Invention” section on page 1 through page 13—appears to be drawn to a wholly different field (e.g., “harnessing the power from plasma” with “a plurality of spaced-apart electrodes,” etc.) than that of the claimed invention (i.e., an electric vehicle utilizing both “solar energy” and “wind energy” as “energy sources”).
Additionally, a significant number of the drawing figures appear to be identical to, and perhaps copied from, prior art reference US 2011/0309786 A1, also published as US 8,220,569 B2, to Hassan.  
A thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, the references listed on pages 15-17 of the Specification filed 01/12/2021, should be listed on a separately-submitted IDS form.

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-5, the drawings should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
N.B. – Note that the upper-most portions of each of Figs. 1-3, 5, and all of Fig. 4, are identical or substantially identical to figures in US 2011/0309786 A1, also published as US 8,220,569 B2, to Hassan.  As such, they are considered, and should be designated, as —Prior Art—.  If the other portions of the drawings are not Applicants’ own work, those portions should also be appropriately identified and credited to their respective authors.
Regarding Figures 1-3, the drawings are objected to as failing to comply with 37 CFR 1.84(b) because they each appear to comprise a photograph, but the photographs are not of sufficient quality to be satisfactorily reproducible.  The subject matter shown therein is capable of illustration by other medium such as ink drawings.  Replacement drawings illustrating that which is shown by photograph are required.  See 37 CFR 1.84(b)(1).
Regarding Figures 1-5, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, each element should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-9, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitation “An "Automatic Fuel Energy Generated Car" method to generate adequate electrical power to charge a plurality of storage batteries driving a perpetual, fuel-free electric vehicle or alike” is vague and indefinite.
First, though the preamble recites a “method,” the claim fails to make clear what type of method may be claimed—e.g., a “method” of making, of using, of constructing, etc.  Also, the body of claim 1 does not appear to set forth any specific method steps.  The claim appears to be drafted as an apparatus-type claim, and will be examined as such.
Second, the phrase “Automatic Fuel Energy Generated Car” is vague and indefinite.  The claim fails to make clear what may be considered “Automatic,” and how the “Automatic” nature may be achieved (in comparison to, e.g., a —manual— “car”).
Third, the limitation “adequate electrical power” is vague and indefinite.  The term "adequate" is a relative term which renders the claim indefinite.  The term "adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Fourth, the phrase “a plurality of storage batteries driving a perpetual, fuel-free electric vehicle” (emphasis added) is vague and indefinite.  Notably, the claim appears to indicate that the “batteries” are “driving” the “vehicle,” which is not idiomatically correct.  It would appear that a driver/user would be “driving” the “vehicle,” while the “batteries” may provide a source of energy used to propel the vehicle. 
Fifth, and in reference to the phrase above, the term “perpetual” is unclear and should be avoided.  Notably, use of the term “perpetual” in the art of power generation is typically used to describe, e.g., perpetua mobilia or “perpetual motion”-type inventions, which are not patentable pursuant to 35 U.S.C. §101.  Here, however, the claims appear to recite both “solar energy” and “wind energy” as “energy sources” and thus appear to recite sufficient input energy to not be considered a “perpetual motion”-type invention.
Sixth, the phrase “vehicle or alike” (emphasis added) is not grammatically correct and is, furthermore, vague and indefinite.  The phrase “or alike” (akin to "or the like") renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or alike"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the limitation “the batteries […] supply electricity to all other vehicle instruments such as lights, wipers, defogger, etc” (emphasis added) is vague and indefinite.
First, the phrase “all other vehicle instruments” fails to make clear what “vehicle instruments” may be comprised.  It is respectfully noted that different “vehicles” have different sets of “vehicle instruments”.
Second, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Third, the term “etc” [sic] fails to clearly set forth what may or may not be comprised in the list of “instruments”.
For the purpose of examination, the phrase “the batteries […] supply electricity to all other vehicle instruments such as lights, wipers, defogger, etc” will be interpreted as: —the batteries […] supply electricity to one or more vehicle instruments—.
Regarding claim 1, the limitation “solar energy generated from solar panels covering every and all possible area of the vehicle's exterior surface” is vague and indefinite.
First, the limitation “solar energy generated from solar panels” is technically incorrect.  Technically, “solar energy” is “generated” by the sun, and this “solar energy” is —harvested by— or —collected by— solar panels to “generate” electrical energy.  
Second, the limitation “the vehicle's exterior surface” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  A “vehicle” may have multiple “exterior surface[s]”—e.g., roof, hood, trunk, fenders, side panels, undercarriage, etc., and these surfaces may be different for different types of vehicle.  As such, the limitation fails to make clear to what “surface[s]” reference may be intended, and what the precise scope of the claim may be.
Third, the phrase “solar panels covering every and all possible area of the vehicle's exterior surface” (emphasis added) is vague and indefinite.  Notably, the claim does not make clear what may comprise “every and all possible area” of a “vehicle’s exterior surface”.  Also, it would not make sense to place “solar panels” on, e.g., an underside or undercarriage of a vehicle—even though this would appear to be included in a broadest reasonable interpretation of “every and all possible area of the vehicle's exterior surface”—as no “solar energy” would appear to be available for harvesting from a road or other surface upon which the “vehicle” may be driven.
For the purpose of examination, the phrase “solar energy generated from solar panels covering every and all possible area of the vehicle's exterior surface” will be interpreted as, e.g., —solar energy harvested by one or more solar panels, the one or more solar panels being located on one or more exterior surfaces of the vehicle—.
Regarding claim 1, the following are additional examples of limitations which are narrative in form and comprise indefinite language (emphasis is added to highlight particular issues).  The following does not constitute a complete listing of ambiguous language present in the pending claim.
“two alternatives, and green energy sources are used to continuously charge the batteries”;
“one or more wind turbines mounted within the vehicle and placed under its exterior surface”;
“a front, top and side wind streams surrounding the vehicle, are channeled through air passages”;
“the end of the air duct with the smaller cross-sectional area is directed into the entry of the wind turbine system to accelerate the streamlined winds”;
“the energy of the aggregated and accelerated winds is harnessed by one or more wind turbine systems placed in the wind streams' path”;
“the output of each wind turbine generator is applied to a controller unit where electric voltage is regulated and converted, if necessary, to charge the plurality of storage batteries”;
“the outputs of the solar panels are also applied to the controller unit to be regulated and converted if necessary to charge storage batteries' plurality”;
“the controller unit continuously charges the electric vehicle's batteries, whether the vehicle is stopped or running”;
“the controller unit is also connected to an external, stand-by power supply unit used only to charge the batteries under unexpected circumstances such as system failure”.
Regarding claims 2-9, the claims substantially repeat limitations of claim 1.  The guidance provided above for claim 1 should be used to appropriately address all similar issues in dependent claims 2-9.
Regarding claims 2-9, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 2-9, they recite limitations which are already recited in claim 1, upon which claims 2-9 are dependent.  Claims 2-9 therefore do not further limit the subject matter of claim 1 in the manner required by 35 U.S.C. §112(d).
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hassan (US 2011/0309786 A1).
Regarding claim 1, as best understood, Hassan discloses a car (electric vehicle 10) and associated method to generate electrical power to charge a plurality of storage batteries (plurality of rechargeable batteries in battery array 48 and/or accessory battery 40) to propel the electric vehicle (electric vehicle 10), wherein the batteries (batteries 48) supply power to at least one electric motor (one or more electric motors 34) to propel the vehicle (see, e.g., ¶ 43: batteries 48 are connected in series or series-parallel to supply the necessary voltage and current to meet the requirements of the particular motor 34) and supply electricity to one or more vehicle instruments (see, e.g. ¶ 48: “management and control means 50 allows stored electrical power to be drawn from batteries 48 and supplied to the essential operating systems of the vehicle 10”; “At cruising speeds, the generator means 35 and the wind turbine means 30, in addition to the solar panels 12 and the thermal panels 13, produce enough electricity to, simultaneously, accomplish the necessary tasks of operating the electric motor or motors 34, recharging the batteries 48 and powering the vehicle operating systems”; where “vehicle operating systems”/“essential operating systems” are being interpreted as teaching the ‘one or more vehicle instruments’), wherein two alternatives, and green energy sources are used to continuously charge the batteries: solar energy harvested from one or more solar panels (solar panels 12), the one or more solar panels (solar panels 12) being located on one or more exterior surfaces (see, e.g., Figs. 1, 5: solar panels 12 are located on front and rear upper exterior surfaces—e.g., hood, roof, and trunk surfaces—of vehicle 10) of the vehicle (electric vehicle 10) and wind energy generated by one or more electric generators driven by one or more wind turbines (wind turbine means 14; and/or wind turbine means 30, 32; and/or wind power source 44) mounted within the vehicle (electric vehicle 10) and placed under its exterior surface (see, e.g., Figs. 1, 2, 5, 6: wind turbine means 14, 30, 32 are located within interior of vehicle 10); wherein a front (front wind stream 22), top (top wind stream 24) and side (side wind streams 26) wind streams surrounding (see, e.g., Figs. 1, 2, 5, 6) the vehicle (electric vehicle 10), are channeled through air passages (funnel-like air ducts 28) and each air passage is designed as a funnel-like air duct (funnel-like air ducts 28) where the end of the air duct with the smaller cross-sectional area is directed into the entry of the wind turbine system to accelerate the streamlined winds (see, e.g., ¶ 43: “All collected winds are streamlined and accelerated through into funnel-like air ducts 28”), the energy of the aggregated and accelerated winds is harnessed by one or more wind turbine systems (wind turbine means 14; and/or wind turbine means 30, 32; and/or wind power source 44) placed in the wind streams' path, each wind turbine system has an electric generator to convert the turbine shaft's rotational energy into electric energy (see, e.g., ¶ 43: “The small-cross sectional area of the air ducts 28 are mechanically connected and directed to the blades of a rear wind turbine 32 to convert the kinetic energy of the wind streams to electricity”); wherein the output of each wind turbine generator is applied (see, e.g., Fig. 9 showing output of wind power source 44 to management control means/controller 50) to a controller unit (vehicle management control means 50) where electric voltage is regulated and converted, if necessary, to charge the plurality of storage batteries (batteries 48), the outputs of the solar panels (see, e.g., Fig. 9 showing output of solar power source 42 to management control means/controller 50) are also applied to the controller unit to be regulated and converted if necessary to charge storage the batteries (batteries 48 and/or 12-volt accessory battery 40; see ¶ 47); wherein the controller unit continuously charges the electric vehicle's batteries, whether the vehicle is stopped or running (see, e.g., ¶ 32: “solar cell panels, or alike placed on the external surface of the said vehicle such as the roof, bottom, sides of the said vehicle and any other possible surfaces of the said vehicle to collect the maximum possible solar and/or thermal energy on said vehicle and convert said solar and/or thermal energy to electrical power at all times and whether the said vehicle in use or not in use for providing electrical power to said electric motor and to continuously recharge said batteries,” emphasis added), the controller unit (management and control means 50) is also connected to an external, stand-by power supply unit (emergency power supply means 46) used only to charge the batteries under unexpected circumstances such as system failure (see, e.g., ¶ 47: emergency power supply means 46 to recharge the battery 48 from a conventional household or office outlet).
Regarding claim 2, as best understood, Hassan discloses that the method is used to generate electrical power to charge a plurality of storage batteries (plurality of rechargeable batteries in battery array 48 and/or accessory battery 40) to propel the electric vehicle (electric vehicle 10).
Regarding claim 3, as best understood, Hassan discloses that the method includes supplying power to at least one electric motor (one or more electric motors 34) to propel the vehicle (see, e.g., ¶ 43: batteries 48 are connected in series or series-parallel to supply the necessary voltage and current to meet the requirements of the particular motor 34) and supply electricity to one or more vehicle instruments (see, e.g. ¶ 48: “management and control means 50 allows stored electrical power to be drawn from batteries 48 and supplied to the essential operating systems of the vehicle 10”; “At cruising speeds, the generator means 35 and the wind turbine means 30, in addition to the solar panels 12 and the thermal panels 13, produce enough electricity to, simultaneously, accomplish the necessary tasks of operating the electric motor or motors 34, recharging the batteries 48 and powering the vehicle operating systems”; where “vehicle operating systems”/“essential operating systems” are being interpreted as teaching the ‘one or more vehicle instruments’)
Regarding claim 4, as best understood, Hassan discloses that two alternatives, and green energy sources are used to continuously charge the batteries: solar energy harvested from one or more solar panels (solar panels 12), the one or more solar panels (solar panels 12) being located on one or more exterior surfaces (see, e.g., Figs. 1, 5: solar panels 12 are located on front and rear upper exterior surfaces—e.g., hood, roof, and trunk surfaces—of vehicle 10) of the vehicle (electric vehicle 10) and wind energy generated by one or more electric generators driven by one or more wind turbines (wind turbine means 14; and/or wind turbine means 30, 32; and/or wind power source 44) mounted within the vehicle (electric vehicle 10) and placed under its exterior surface (see, e.g., Figs. 1, 2, 5, 6: wind turbine means 14, 30, 32 are located within interior of vehicle 10).
Regarding claim 5, as best understood, Hassan discloses that a front (front wind stream 22), top (top wind stream 24) and side (side wind streams 26) wind streams surrounding (see, e.g., Figs. 1, 2, 5, 6) the vehicle (electric vehicle 10), are channeled through air passages (funnel-like air ducts 28) and each air passage is designed as a funnel-like air duct (funnel-like air ducts 28) where the end of the air duct with the smaller cross-sectional area is directed into the entry of the wind turbine system to accelerate the streamlined winds (see, e.g., ¶ 43: “All collected winds are streamlined and accelerated through into funnel-like air ducts 28”).
Regarding claim 6, as best understood, Hassan discloses that the energy of the aggregated and accelerated winds is harnessed by one or more wind turbine systems (wind turbine means 14; and/or wind turbine means 30, 32; and/or wind power source 44) placed in the wind streams' path, each wind turbine system has an electric generator to convert the turbine shaft's rotational energy into electric energy (see, e.g., ¶ 43: “The small-cross sectional area of the air ducts 28 are mechanically connected and directed to the blades of a rear wind turbine 32 to convert the kinetic energy of the wind streams to electricity”).
Regarding claim 7, as best understood, Hassan discloses that the output of each wind turbine generator is applied (see, e.g., Fig. 9 showing output of wind power source 44 to management control means/controller 50) to a controller unit (vehicle management control means 50) where electric voltage is regulated and converted, if necessary, to charge the plurality of storage batteries (batteries 48).
Regarding claim 8, as best understood, Hassan discloses that the outputs of the solar panels (see, e.g., Fig. 9 showing output of solar power source 42 to management control means/controller 50) are also applied to the controller unit to be regulated and converted if necessary to charge storage the batteries (batteries 48 and/or 12-volt accessory battery 40; see, e.g., ¶ 47).
Regarding claim 9, as best understood, Hassan discloses that the controller unit continuously charges the electric vehicle's batteries, whether the vehicle is stopped or running (see, e.g., ¶ 32: “solar cell panels, or alike placed on the external surface of the said vehicle such as the roof, bottom, sides of the said vehicle and any other possible surfaces of the said vehicle to collect the maximum possible solar and/or thermal energy on said vehicle and convert said solar and/or thermal energy to electrical power at all times and whether the said vehicle in use or not in use for providing electrical power to said electric motor and to continuously recharge said batteries,” emphasis added), the controller unit (management and control means 50) is also connected to an external, stand-by power supply unit (emergency power supply means 46) used only to charge the batteries under unexpected circumstances such as system failure (see, e.g., ¶ 47: emergency power supply means 46 to recharge the battery 48 from a conventional household or office outlet).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references all disclose use of both wind-powered and solar-powered energy harvesting devices to charge batteries in a vehicle.  As such, they would appear to teach and/or render obvious many, if not all, of the currently-claimed features.
US 3,444,946 to Waterbury
US 4,141,425 to Treat
US 5,986,429 to Mula, Jr.
US 5,280,827 to Taylor et al.
US 2011/0101698 A1 to Saluccio
US 10,017,053 B2 to Gaither
US 2022/0072950 A1 to Connor
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
July 1, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832